Citation Nr: 0945088	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder to 
include as secondary to the service connected diabetes 
mellitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1969 to April 
1972.  He had service in the Republic of Vietnam form April 
1970 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2008 the appellant testified before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of the hearing has been associated 
with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for PTSD and an 
eye disorder.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

The Board notes that to verify a stressor it is not necessary 
that a Veteran establish personal engagement in combat.  In 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held that 
by requiring corroboration of every detail, including the 
Veteran's personal participation, VA defined "corroboration" 
too narrowly.  Id., at 311.  In Suozzi, the Court found that 
a radio log, which showed the Veteran's company had come 
under attack, was new and material evidence warranting the 
reopening of a claim of service connection for PTSD, despite 
the fact that the radio log did not identify the Veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the Veteran's alleged in-service 
stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the Veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the Veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the Veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
Veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In the instant case, service records show that the appellant 
was attached to HHC 4th Engineer, 4th Infantry Division 
USARPAC from May 1970 to December 1970.  

In a statement of July 2003, among the reported stressors was 
coming under mortar and rocket attack in July 1970 while on 
base between Ankhe and Pleiku during which a fellow soldier 
was hit and his blood was all over the appellant.  An 
Operational Report from the 4th Infantry Division covering 
the period ending in July 1970 notes that in June 1970, there 
were two large engagements during the month in each 
operational area of Binh Dinh and Pleiku Provinces.  The 
report further noted that during the month of June, a large 
incident occurred west of Pleiku where the Second Battalion 
(Mech), 8th Infantry was probed in a night location by an 
unknown size enemy force.  In July 1970, it was noted that 
activity remained light in Binh Dinh but increased in the 
Pleiku province to a moderate level.  It was noted that in 
the latter part of the month there were attacks by fire 
against several major installations in Pleiku.  The report 
further noted that during the month of July enemy forces 
attacked RF/PF forces to the north and west of Pleiku City; 
in the Pli Mrong area, RF's engaged an unknown size enemy 
force; on July 26 Camp Enari received 23 rounds of rocket and 
mortar fire and at the same time a village to the south of 
Camp Enari received 75 mm RR fire.  

Additional stressor statements received in January 2006 
states that in August 1970 that while on detail his tank 
became stuck in a rice paddy and were forced to stay outside 
the camp for the evening during which time they came under 
small arms fire and mortar attack.  The appellant stated that 
he remembers hitting the enemy during the attack and seeing 
blood in the morning.  

An Operational Report form the 4th Infantry Division covering 
the period ending in October 1970 notes that in August, the 
Binh Dinh Province saw moderate activity with a significant 
incident on August 28 when Bridge 19 and a convoy in that 
vicinity were attacked by small arms and recoillese rifle 
fire from enemy located in the highway.  The report further 
noted that, on August 30 1970, division elements in the 
vicinity of Bridge 30, west of Mung Giang Pass, received four 
B-40 rounds and small arms fire.  At the same time, the enemy 
partially destroyed a culvert on Highway 19.  

The Board notes that while the Unit's Operational Reports do 
not specifically list the appellant as being involved in 
attacks in July and October 1970 as described by the 
appellant, the reports do note several instances in June, 
July and August during which the 4th Infantry Division came 
under mortar and small arms fire attacks.  Moreover, the 
Board recognizes that none of the records specifically list 
the incidents claimed as stressors by the appellant, however, 
the records do document attacks during the time frame 
specified by the appellant.  Furthermore, the attacks were 
documented on base and the surrounding areas which could 
include the areas noted by the appellant in his stressor 
statements.  Finally, the Board notes that there is nothing 
in the record to indicate that the appellant was not with his 
unit during the time of the attacks.  Considering the 
holdings in Pentecost and Souzzi which held that the 
corroboration of every detail of a claimed stressor is not 
required, and that an appellant's presence with his unit at 
the time the attacks occurred corroborated his statement that 
he experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  The 
Board finds that there is sufficient evidence of record to 
corroborate the appellant's claimed stressors of coming under 
mortar attack during his time serving in the Republic of 
Vietnam.  Based on the location of his unit, his service 
personnel records, and RO's confirmation that his unit was 
subjected to frequent mortar and ground fire attacks during 
the months of June, July and August 1970, it is just as 
likely as not the appellant experienced the incidents 
alleged.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(indicating all reasonable doubt is resolved in the Veteran's 
favor in establishing each required element of his claim).  
Therefore, the Board finds the claimed stressors have been 
confirmed.

Having confirmed the appellant's stressors, the Board notes 
that the VA outpatient treatment records of February 2006 
show diagnoses of rule out PTSD and rule out depression.  
However, a VA examination has not been provided.  The VCAA 
requires that VA afford a Veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim. See 38 U.S.C.A. § 5103A(d).  The VA is obligated 
to conduct "'a thorough and contemporaneous medical 
examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  As there are 
confirmed stressors and the possibility of a PTSD diagnosis, 
the Board finds that a psychiatric evaluation is necessary to 
properly adjudicate the appellant's claim.  Additionally, the 
Board finds that if the Veteran is not diagnosed with PTSD, 
the examiner should determine if any other psychiatric 
disorder is present and, if so, whether that disorder is 
related to service.  See Clemons v. Shinseki 23 Vet. App. 1 
(2009)

In regard to the issue of service connection for an eye 
disorder, the Board finds that an examination is necessary in 
order to properly adjudicate the appellant's claim.  The 
Board notes that in the appellant's original claim of May 
2003, he stated that he was claiming service connection for a 
right eye injury.  Service treatment records show that in 
July 1970 the appellant was treated for an injury to the 
right eye.  It was noted that the appellant had been beaten 
by unknown persons.  It was noted his eye was swollen.  

A VA examination report of September 2003 notes a diagnosis 
of drusen OU.  A VA examination report of November 2005 shows 
a diagnosis of mild drusen OU.  The Board notes that the 
opinions provided in the VA examination reports address 
whether the appellant has an eye disease or disability 
associated with his service connected diabetes.  However, no 
opinion regarding the findings of drusen OU and his injury in 
service has been provided.  Consequently, the Board finds 
that an opinion which addresses whether there is a 
relationship between the injury to the right eye in service 
and the diagnosis of drusen OU is necessary prior to the 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the 
appellant for a VA psychiatric 
examination with the appropriate 
specialist in order to determine the 
nature, extent of severity, and 
etiology of any psychiatric condition 
which may be present, to include PTSD.  
The claim folder, should be sent to the 
examiner for review and the examination 
report should note that review.  A 
summary of the verified stressor(s) 
should be provided to the examiner, 
including coming under mortar and small 
fire attacks during his service in 
Vietnam from June to August 1970.  If a 
diagnosis of PTSD is warranted, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
appellant's PTSD was caused by one or 
more verified service stressors.  If 
PTSD is not found, the VA examiner 
should state which criteria for a 
diagnosis are not met.  A complete 
rationale for any opinion rendered must 
be provided.

2.  If the examiner diagnoses a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as tio whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
disorder is related to service.  A 
complete rationale for any opinion 
rendered must be provided.

3.  The RO/AMC should should schedule 
the Veteran for an eye examination.  
The examiner is requested to offer an 
opinion regarding the etiology of the 
currently diagnosed drusen OU.  The 
examiner should specifically opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the currently diagnosed drusen OU 
is related to the injury to the right 
eye in service in July 1970.  The claim 
file should be made available to the 
examiner.  A complete rationale for any 
opinion rendered must be provided.  

4. Then, the RO/AMC should readjudicate 
the issues on appeal.  If any benefit 
sought is not granted, the appellant 
should be issued a supplemental 
statement of the case and allowed 
appropriate time for response.  Then, 
the RO/AMC should return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


